DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022 has been entered. 
Status of Claims
3. 	Claims 1, 3, 5-8, 10-13, 15-18, 20 are pending wherein claims 1, 7, 12, and 17 are in independent form. 
4.	Claims 1, 7, 12, 17 have been amended.
5.	Claims 2, 4, 9, 14, 19 have been cancelled.
Response to Arguments
6.	Applicant's arguments filed on 05/04/2022 have been fully considered but they are not persuasive. The reasons set forth below.
7.	On pages 13-14 of the remarks, applicant argues, “The provisional application to which Cirik claims priority (USAN 62/754,125) only includes Figs. 1 through 29, and does not include Figs. 30-33—including cited Fig. 32—and the associated description. Accordingly, cited Fig. 32 of the Cirik publication is not entitled to the priority of the filing date of the Cink provisional, and is not prior art to the pending claims. Moreover, Claim 1 recites “receiving, from the base station, a list of scheduling request configurations and an identifier indicating a scheduling request configuration for the BFR on the SCell from the list of the scheduling request configurations.” The Cirik provisional application only suggests that configuration parameters include an SR configuration, not that a terminal receives a multiple scheduling request configuration list and additionally receives information indicating a scheduling request for the BFR of an SCell.”
		In response, examiner respectfully disagrees because:
	Cirik’s provisional application (Provisional Application # 62/754,125) may not include Fig. 32 of the non-provisional application, but the provisional application describes the technical feature presented in Fig. 32. Provisional application (Provisional Application # 62/754,125) discloses to provide a list of scheduling request configurations to a UE and among the scheduling request configurations, at least one scheduling request configuration includes a field indicating to use the scheduling request configuration for beam failure recovery (BFR) on the secondary cell (Pg. 87, Par 0076-0077, Pg. 95, Par 0128-0134). Fig. 32 of the non-provisional application discloses that a UE receives a plurality of SR configurations and selects an SR configuration among the plurality of SR configurations with a field indicating that the SR configuration is assigned for BFR procedure. As like Fig. 32 of the non-provisional application, provisional application discloses to provide multiple SR configurations to a UE (Pg. 87, Par 0076-0077, Pg. 95, Par 0134) and at least one SR configuration among the multiple SR configuration includes a field indicating that the SR configuration is assigned for BFR procedure (Par 0128-0134, Pg. 95). Par [0134] of the provisional application discloses, “In an example, the base station may configure at least one SR configuration of the one or more SR configurations with the field. In an example, when the wireless device falls back to an SR transmission, the wireless device may select an SR configuration among at least one SR configuration in response to the base station configuring the at least one SR configuration with the field”. Therefore, Cirik’s provisional application discloses the claimed feature of “receiving, from the base station, a list of scheduling request configurations and an identifier indicating a scheduling request configuration for the BFR on the SCell from the list of the scheduling request configurations”. 










Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1, 3, 6-8, 11-13, 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cirik et al (US 20200145280 A1, hereinafter referred to as Cirik).
		Re claim 1, Cirik teaches a method performed by a terminal for beam failure recovery (BFR) on a secondary cell (SCell) in a wireless communication system (Abstract), the method comprising:
	(i) receiving, from a base station, information for BFR on an SCell (RRC configuration for SCell BFR procedure) including a list of reference signals identifying candidate beams for the BFR on the SCell (set of candidate beams identified by a set of reference signals (e.g., Candidate-Beam-RS-List, candidateBeamRSList, etc.)) and a reference signal received power (RSRP) threshold for determining a candidate beam (second RSRP threshold for the candidate RSs (e.g., Beam-failure-candidate-beam-threshold, rsrp-ThresholdSSB, etc.)) (Fig. 21, Par 0412-0413, Par 0422-0423, Par 0472, Par 0495-0496, Par 0502-0506, Par 0560-0565);
	(ii) receiving, from the base station, a list of scheduling request configurations (plurality of SR configurations, Fig. 24-26, Fig. 32, Par 0518, Par 0529-0530, Par 0559, Par 0581, Provisional Application # 62/754,125, Pg. 87, Par 0076-0077, Pg. 95, Par 0134) and an identifier (field included in an SR configuration) indicating a scheduling request configuration for the BFR on the SCell (an SR configuration including a field indicating that the SR configuration is assigned for BFR procedure, Fig. 32, Par 0520, Par 0558-0559, Par 0581; Provisional Application # 62/754,125, Par 0128-0134, Pg. 95) from the list of the scheduling request configurations (plurality of SR configurations) (Fig. 21-22, Fig. 24-27, Fig. 29, Fig. 32, Par 0412-0413, Par 0416, Par 0422-0423, Par 0429, Par 0483-0487, Par 0489-0490, Par 0494-0500, Par 0511-0512, Par 0520, Par 0536, Par 0558-0559, Par 0573-0579, Par 0581; Provisional Application # 62/754,125, Pg. 87, Par 0076-0077, Pg. 95, Par 0128-0134);
	(iii) detecting beam failure on the SCell based on whether a number of beam failure instances (BFI counter equal to or greater than a threshold (i.e. beamFailureInstanceMaxCount)) within a preconfigured time duration (duration of beam failure recovery timer) exceeds a preconfigured number (BFI counter equal to or greater than a threshold (i.e. beamFailureInstanceMaxCount)) (Fig. 21-22, Fig. 24-25, Fig. 27, Fig. 29, Par 0416-0419, Par 0467-0470, Par 0494-0500, Par 0577); 
	(iv) as a response to detecting the beam failure on the SCell (detecting beam failure on the SCell), transmitting, to the base station, a scheduling request for the BFR on the SCell (transmitting scheduling request for uplink grant to send BFR MAC CE) based on the scheduling request configuration (dedicated SR resources for beam failure on the SCell) (Fig. 21-22, Fig. 24-25, Fig. 27, Fig. 29, Par 0413, Par 0511-0514, Par 0518, Par 0520, Par 0536, Par 0558-0562, Par 0565-0567, Par 0573-0579, Par 0581); 
	(v) receiving, from the base station, an uplink (UL) grant corresponding to the scheduling request (uplink grant to send BFR MAC CE) (Par 0511-0513, Par 0518, Par 0518-0520, Par 0532, Par 0558-0559, Par 0565, Par 0579);
	(vi) generating a BFR media access control (MAC) control element (CE) including a candidate beam availability indication (Candidate RS index included in the BFR MAC CE, Par 0560, Par 0562, Par 0566), the candidate beam availability indication  (Candidate RS index included in the BFR MAC CE) indicating whether at least one of the reference signals in the list (set of candidate beams identified by a set of reference signals (e.g., Candidate-Beam-RS-List, candidateBeamRSList, etc.)) with RSRP above the RSRP threshold is available (candidate beam is selected based on the RSRP of the beam being greater than a threshold. [Par 0503] discloses, “A wireless device (e.g., a physical layer of a wireless device) may assess (e.g., analyze, monitor, determine, etc.) a second radio link quality (e.g., BLER, L1-RSRP) of the one or more second candidate RSs, for example, during the candidate beam selection. At least one of the one or more second candidate RSs may have a second radio link quality better (e.g. lower BLER or higher L1-RSRP or higher SINR) than the second threshold parameter (e.g., rsrp-ThresholdSSB).”); and transmit, to the base station, the generated BFR MAC CE (Par 0515, Par 0518- 0520, Par 0558-0563, Par 0565-0567, Par 0576-0579).
		Claim 12 recites a terminal performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claims 3, 8, 13, 18, Cirik teaches that the reference signals include at least one of a synchronization signal block (SSB) or a channel state information reference signal (Fig. 21, Par 0412-0413, Par 0422-0423, Par 0472, Par 0495-0496, Par 0502-0506, Par 0560-0565).
		Re claims 6, 11, 16, Cirik teaches the list of reference signals and the RSRP threshold are configured per a bandwidth part in the SCell (BWP specific candidate beam list and corresponding threshold), and the scheduling request configuration is configured per a cell group to which the SCell belongs (SCell does not have uplink bandwidth. SR is configured on a primary cell/first cell for the BFR on a SCell) (Fig. 23-26, Par 0412-0413, Par 0422-0423, Par 0472-0473, Par 0483-0487, Par 0490, Par 0494-0496, Par 0502-0504, Par 0511-0514, Par 0518-0520, Par 0529-0531, Par 0558-0561).
		Re claim 7, Cirik teaches a method performed by a base station for beam failure recovery (BFR) on a secondary cell (SCell) in a wireless communication system (Abstract), the method comprising:
	(i) transmitting, to a terminal, information for BFR on an SCell (RRC configuration for SCell BFR procedure) including a list of reference signals identifying candidate beams for the BFR on the SCell (set of candidate beams identified by a set of reference signals (e.g., Candidate-Beam-RS-List, candidateBeamRSList, etc.)) and a reference signal received power (RSRP) threshold for determining a candidate beam (second RSRP threshold for the candidate RSs (e.g., Beam-failure-candidate-beam-threshold, rsrp-ThresholdSSB, etc.)) (Fig. 21, Par 0412-0413, Par 0422-0423, Par 0472, Par 0495-0496, Par 0502-0506, Par 0560-0565);
	(ii) transmitting, to the terminal, a list of scheduling request configurations (plurality of SR configurations, Fig. 24-26, Fig. 32, Par 0518, Par 0529-0530, Par 0559, Par 0581, Provisional Application # 62/754,125, Pg. 87, Par 0076-0077, Pg. 95, Par 0134) and an identifier (field included in an SR configuration) indicating a scheduling request configuration for the BFR on the SCell (an SR configuration including a field indicating that the SR configuration is assigned for BFR procedure, Fig. 32, Par 0520, Par 0558-0559, Par 0581; Provisional Application # 62/754,125, Par 0128-0134, Pg. 95) from the list of the scheduling request configurations (plurality of SR configurations) (Fig. 21-22, Fig. 24-27, Fig. 29, Par 0412-0413, Par 0416, Par 0422-0423, Par 0429, Par 0483-0487, Par 0489-0490, Par 0494-0500, Par 0511-0512, Par 0520, Par 0536, Par 0558-0559, Par 0573-0579, Par 0581; Provisional Application # 62/754,125, Pg. 87, Par 0076-0077, Pg. 95, Par 0128-0134);
	(iii) receiving, from the terminal, a scheduling request for the BFR on the SCell (UE sends scheduling request for uplink grant to send BFR MAC CE) based on the scheduling request configuration (dedicated SR resources for beam failure on the SCell) (Fig. 21-22, Fig. 24-25, Fig. 27, Fig. 29, Par 0413, Par 0511-0514, Par 0518, Par 0520, Par 0536, Par 0558-0562, Par 0565-0567, Par 0573-0579, Par 0581);
	(iv) transmitting, to the terminal, an uplink (UL) grant corresponding to the scheduling request (uplink grant to send BFR MAC CE) (Par 0511-0513, Par 0518, Par 0518-0520, Par 0532, Par 0558-0559, Par 0565, Par 0579); and 
	(v) receiving, form the terminal, a BFR media access control (MAC) control element (CE) including a candidate beam availability indication (Candidate RS index included in the BFR MAC CE, Par 0560, Par 0562, Par 0566), the candidate beam availability indication  (Candidate RS index included in the BFR MAC CE) indicating whether at least one of the reference signals in the list (set of candidate beams identified by a set of reference signals (e.g., Candidate-Beam-RS-List, candidateBeamRSList, etc.)) with RSRP above the RSRP threshold is available (candidate beam is selected based on the RSRP of the beam being greater than a threshold. [Par 0503] discloses, “A wireless device (e.g., a physical layer of a wireless device) may assess (e.g., analyze, monitor, determine, etc.) a second radio link quality (e.g., BLER, L1-RSRP) of the one or more second candidate RSs, for example, during the candidate beam selection. At least one of the one or more second candidate RSs may have a second radio link quality better (e.g. lower BLER or higher L1-RSRP or higher SINR) than the second threshold parameter (e.g., rsrp-ThresholdSSB).”) (Par 0515, Par 0518- 0520, Par 0558-0563, Par 0565-0567, Par 0576-0579).
		Claim 17 recites a base station performing the steps recited in claim 7 and thereby, is rejected for the reasons discussed above with respect to claim 7. 
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 5, 10, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik as applied to claim 1 above and further in view of Cirik et al (US 20200137821 A1, hereinafter referred to as Cirik ‘821).
		Re claims 5, 10, 15, 20, Cirik does not explicitly disclose that the BFR MAC CE has a priority higher than a MAC CE for a buffer state report (BSR) with exception of a BSR included for padding, a single entry power headroom report (PHR) MAC CE or multiple entry PHR MAC CE, data from any logical channel except data from uplink (EIL)-common control channel (CCCH), a MAC CE for recommended bit rate query, or a MAC CE for BSR included for padding.
		Cirik ‘821 teaches that the BFR MAC CE has a priority higher than a MAC CE for a buffer state report (BSR) with exception of a BSR included for padding, a single entry power headroom report (PHR) MAC CE or multiple entry PHR MAC CE, data from any logical channel except data from uplink (EIL)-common control channel (CCCH), a MAC CE for recommended bit rate query, or a MAC CE for BSR included for padding (BFR MAC CE has a high priority) (Par 0373-0375).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Cirik by including the step that the BFR MAC CE has a priority higher than a MAC CE for a buffer state report (BSR) with exception of a BSR included for padding, a single entry power headroom report (PHR) MAC CE or multiple entry PHR MAC CE, data from any logical channel except data from uplink (EIL)-common control channel (CCCH), a MAC CE for recommended bit rate query, or a MAC CE for BSR included for padding, as taught by Cirik ‘821 for the purpose of providing a beam failure recovery procedure to improve “system efficiencies and flexibility, such as resource allocation efficiencies and flexibility, power consumption efficiencies, avoiding latency, bandwidth parts linkage flexibility, beam failure managing flexibility, etc.”, as taught by Cirik ‘821 (par 0004).
Relevant Prior Art
		Kyung et al (US 20200314722 A1) discloses to detect a beam failure on a secondary cell (SCell) and perform a beam failure recovery (BFR) procedure. After detecting beam failure on a secondary cell, the UE transmits a BFR scheduling request (BFR SR) to a base station for uplink grant to transmit BFR MAC CE. The UE then transmits a BFR MAC CE after receiving an uplink grant (Fig. 5-9).




Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473